114 F.3d 1199
97 CJ C.A.R. 938
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert Earnest WILSON, Plaintiff-Appellant,v.Jack COWLEY, Robert Bernard, Dr. Skyamkant S. Kalkarni,M.D., and George Roach, Defendants-Appellees.
No. 96-6274.
United States Court of Appeals, Tenth Circuit.
June 9, 1997.

Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


1
ORDER AND JUDGMENT*


2
Robert Earnest Wilson, an inmate at the Oklahoma State Reformatory, filed this § 1983 action pro se against prison officials alleging that the officials failed to provide him adequate medical treatment following an injury to his ankle in violation of the Eighth Amendment.  Defendants submitted a Martinez report, see Martinez v. Aaron, 570 F.2d 570 F.2d 317 (10th Cir.1978) (en banc), and moved for summary judgment under Fed.R.Civ.P. 56.  A magistrate judge thoroughly reviewed the facts and recommended the Defendants' motion be granted.  The district court adopted the recommendation over Plaintiff's objection.  Plaintiff appeals.  Our jurisdicton arises under 28 U.S.C. § 1291.  We review de novo, Hayes v. Marriott, 70 F.3d 1144, 1146 (10th Cir.1995), and affirm.


3
We have reviewed the parties' briefs, pleadings, affidavits, and the entire record before us.  We agree with the district court substantially for the reasons set forth in its order adopting the magistrate's recommendation and granting Defendants' motion for summary judgment.  Vol. I, docs. 10, 14.


4
AFFIRMED.



**
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir. 34.1.9.  The case is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3